UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6210



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH THOMAS, SR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-514-A)


Submitted:   April 21, 1998                 Decided:   June 2, 1998


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Thomas, Sr., Appellant Pro Se. Morris Rudolph Parker, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his 18

U.S.C. § 3582 (1994) motion for a downward departure based on his

efforts toward rehabilitation.* We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See United States

v. Thomas, No. CR-94-514-A (E.D. Va. Jan. 6, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




    *
      Although Appellant's notice of appeal was filed beyond the
ten-day appeal period set forth in Fed. R. App. P. 4(b), the record
supports a finding of excusable neglect. Accordingly, we decline to
remand to the district court, and we have considered the appeal on
the merits. See United States v. Reyes, 759 F.2d 351, 353-54 (4th
Cir. 1985); see generally United States v. Petty, 82 F.3d 809, 810
(8th Cir. 1996).

                                2